2 The Court of Civil Appeals affirmed the judgment of the trial court in this cause. (105 S.W.2d 731.) Application for writ of error was dismissed by this Court because the application did not show that a motion for rehearing had been filed in the Court of Civil Appeals, presenting the questions on which the writ was asked, as required by Rule 1 of this Court printed in121 Tex. 745. (107 S.W.2d 355.)
After the application was dismissed for failure to comply with the rule, plaintiff in error filed a motion for rehearing and for leave to amend the application. That motion is now pending here.
It appearing that the motion was filed after the Court had dismissed the application for failure to comply with the requirements of the rule, for the reasons stated in the opinion in the case of H. C. Glenn, Receiver, v. A. V. McCarty, Jr., et al., 130 Tex. 641, 110 S.W.2d 1148, this day announced, the motion for leave to amend the application comes too late, and it is therefore overruled.
Opinion delivered December 8, 1937. *Page 362